     Case: 4:20-cv-00807-SEP Doc. #: 11 Filed: 12/22/20 Page: 1 of 4 PageID #: 72




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JAMES GLEASON,                                         )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )            Case No. 4:20-cv-0807-SEP
                                                       )
INTERTEK, USA, INC.,1                                  )
                                                       )
         Defendant.                                    )
                                   MEMORANDUM AND ORDER
         Before the Court is Defendant Intertek, USA, Inc.’s (“Intertek”) Motion to Dismiss for
lack of personal jurisdiction and improper venue. Doc. [4]. The motion is fully briefed. For the
reasons set forth below, the motion will be granted.
                                         Facts and Background2
         Plaintiff James Gleason is a resident of the State of Idaho. Doc. [1] ¶ 3. Defendant is
engaged in, among other things, the business of petroleum, fuel and chemical testing. Id. ¶ 5. At
all times relevant to this lawsuit, Plaintiff was employed by Defendant Intertek as a Laboratory
Chemist at its Intertek/GPB Laboratory in Alaska. Id. ¶¶ 3, 7.
         Gleason alleges that he often engaged in the performance of non-exempt work duties for
Intertek beyond 5:00 p.m. on both weekdays and weekends, and thus routinely worked in excess
of 40 hours per work week. Id. ¶ 11. He claims that despite having knowledge of his overtime
work, Intertek failed to provide him with overtime compensation and other benefits. Id. ¶ 12.
Instead, Intertek “intentionally, willfully and improperly designat[ed] his position as exempt
from federal law in direct violation of the FLSA.” Id. Gleason contends that he was not, in fact,
exempt from overtime compensation, because his actual duties did not involve the exercise of
independent judgment or discretion. Id. ¶ 13.


1
 Plaintiff designated his employer simply as “Intertek” in his Complaint. According to Defendant,
Plaintiff’s employer was Intertek, USA, Inc. See Doc. [5] at 1 n.1.
2
  When determining “whether the district court has personal jurisdiction over [the defendant]”, the Court
“must view the evidence in the light most favorable to the plaintiff and resolve all factual conflicts in its
favor.” K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 591-92 (8th Cir. 2011).
                                                      1
  Case: 4:20-cv-00807-SEP Doc. #: 11 Filed: 12/22/20 Page: 2 of 4 PageID #: 73




       Gleason filed his Complaint on June 20, 2020, alleging a violation of the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq; breach of the covenant of good faith and faith dealings;
breach of contract; and unjust enrichment.
       Intertek claims this Court lacks personal jurisdiction over it. Doc. [4]. In his Complaint,
Gleason’s sole allegation relating to personal jurisdiction states: “Intertek has a principal place
of business at 1211 Belgrove Dr. St. Louis, Mo 63137. Defendant Intertek does business within
the district of this Court.” Doc. [1] ¶ 4. Intertek contests those assertions and maintains that it
lacks the contacts with the forum necessary for establishing personal jurisdiction. Doc. [5]
                                          Legal Standard
         “To survive a motion to dismiss for lack of personal jurisdiction, a plaintiff must make
 a prima facie showing that personal jurisdiction exists, which is accomplished by pleading
 sufficient facts ‘to support a reasonable inference that the defendant[] can be subjected to
 jurisdiction within the state.’” K-V Pharm. Co., 648 F.3d at 591-92 (quoting Dever v. Hentzen
 Coatings, Inc., 380 F.3 1070, 1072 (8th Cir. 2004)). “Although ‘[t]he evidentiary showing
 required at the prima facie stage is minimal,’ the showing must be tested, not by the pleadings
 alone, but by the affidavits and exhibits supporting or opposing the motion.” Id. at 592
 (citation omitted). The Court views the evidence in the light most favorable to the party
 invoking personal jurisdiction and resolves all factual conflicts in favor of that party. Id. The
 party seeking to establish the Court’s personal jurisdiction carries the burden of proof,
 however, and that burden does not shift to the party challenging jurisdiction. Fastpath, Inc. v.
 Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014).
         Personal jurisdiction can be specific or general. Id. “Specific jurisdiction exists ‘when
 a defendant, through its contacts with the forum, purposefully avails itself of the privilege of
 conducting business in the forum,’ and the plaintiff’s claim ‘aris[es] out of or relat[es] to the
 defendant’s contacts with the forum.’” White v. Steak N Shake Inc., No. 4:20 CV 323 CDP,
 2020 WL 1703938, at *2 (E.D. Mo. Apr. 8, 2020) (quoting Pangaea v. Flying Burrito, LLC,
 647 F.3d 741, 746 (8th Cir. 2011)). General jurisdiction arises when a defendant’s contacts with
 the forum state are so continuous and systematic that the defendant may be subject to suit there
 for causes of action entirely distinct from the in-state activities. Clockwork IP, LLC v.
 Clearview Plumbing & Heating Ltd., 127 F. Supp. 3d 1020, 1026 (E.D. Mo. 2015). “General
 ‘all-purpose’ jurisdiction exists over a corporate defendant in the state(s) where it is

                                                  2
  Case: 4:20-cv-00807-SEP Doc. #: 11 Filed: 12/22/20 Page: 3 of 4 PageID #: 74




 incorporated and where its principal place of business is located, as well as in states where its
 affiliations are so continuous and systematic—even on activities unrelated to the lawsuit—as
 to render it essentially at home there.” White, 2020 WL 1703938, at *2 (citing Daimler AG v.
 Bauman, 571 U.S. 117, 137-39 (2014)). A corporation’s “continuous activity of some sorts
 within a state” is not enough to subject it to general jurisdiction there. Daimler AG, 571 U.S.
 at 132 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)).
                                             Discussion
        The Complaint does not allege that any conduct occurring in Missouri gave rise to
Plaintiff’s claims. The Court thus considers whether Defendant has the “continuous and
systematic” contacts with the state required for general jurisdiction.
        As noted above, Plaintiff attempts to establish personal jurisdiction over Defendant with
the following allegation: “Intertek has a principal place of business at 1211 Belgrove Dr. St.
Louis, Mo 63137. Defendant Intertek does business within the district of this Court.” Doc. [1]
¶ 4. In its Motion to Dismiss, Defendant counters with a declaration from Frank Bilski, Regional
Human Resource Manager for Intertek for the United States and Caribbean region, in which he
attests in relevant part as follows:
        4. James Gleason was hired on June 18, 2012 to work in the GPB lab located in
           Prudhoe Bay, Alaska. During all of his employment, Mr. Gleason was only
           employed at the Prudhoe Bay, Alaska location.
        5. Intertek USA, Inc. is incorporated in the State of Louisiana and maintains its
           principal place of business in Texas.
        6. Intertek has 203 locations operating in the USA and has only two facilities
           located in St. Louis Missouri.
        7. Intertek has 6884 employees in the USA and only employs 46 in the state of
           Missouri.
Doc. [5-1] ¶¶ 4-7.
        As confirmed by Mr. Bilski, Intertek is neither incorporated nor has its principal place of
business in Missouri. Intertek’s operation of two (of 203) facilities in St. Louis, without more,
does not make it “essentially at home here.” White, 2020 WL 1703983, at *2.
                 If that is all that is required for general jurisdiction, “the same global
                 reach would presumably be available in every other State” in which
                 [defendant] operates . . . Such exorbitant exercises of all-purpose
                 jurisdiction would scarcely permit out-of-state defendants to structure
                 their primary conduct with some minimum assurance as to where that
                 conduct will and will not render them liable to suit.”
                                                  3
  Case: 4:20-cv-00807-SEP Doc. #: 11 Filed: 12/22/20 Page: 4 of 4 PageID #: 75




Id. (quoting Daimler AG, 571 U.S. at 139) (finding that defendant’s continuous and systematic
operation in Missouri of thirty-nine of its four hundred restaurants, without more, does not make
it “essentially at home” in Missouri); see also BNSF Ry. Co. v. Tyrell, 137 S. Ct. 1549, 1559
(2017) (“A corporation that operates in many places can scarcely be deemed at home in all of
them.”) (citation omitted). Therefore, the Court finds that it lacks general jurisdiction over
Intertek. Because the Court has neither specific nor general personal jurisdiction over Intertek,
its Motion to Dismiss is granted.
       Accordingly,
       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (Doc. [4]) is
GRANTED.
       IT IS FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED.
       An appropriate Order of Dismissal will accompany this Memorandum and Order.


Dated this 22nd day of December, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                 4
